Br the Court.—Freedman, J.
—The facts found by the referee are fully sustained by the evidence, and upon them the merits of the case would be wholly with the plaintiff, if the statute (1 Rev. Stat. 603, § 4) did not apply. A careful examination of the reasons. assigned, and authorities cited by the referee in support of the disposition he made of the case, has satisfied me, however, that he was correct in the construction which he placed upon the statute, and in the conclusions at which he thereupon arrived. Being unable to discover any error in the findings of fact or of law, or the refusals to find as requested, I am of the opinion that the judgment appealed from should be affirmed with costs.
Curtis, Ch. J., and Sedgwick, J., concurred.